1    MICHAEL J. CURLS (SBN 159651)
     NICHELLE D. JONES (SBN 186308)
2    LAW OFFICE OF MICHAEL J. CURLS
     4340 Leimert Blvd., Suite 200
3    Los Angeles, CA 90008
     Telephone: (323) 293-2314
4    Facsimile: (323) 293-2350
5    Attorneys for Plaintiffs THE ESTATE OF CECIL ELKINS, JR., CREASHA
     ELKINS, VALIECIA PEREZ, DYLAN ELKINS, DEVIN ELKINS, TINA TERREL
6    and CECIL ELKINS
7    XAVIER BECERRA
     Attorney General of California
8    JOHN P. DEVINE
9
     Supervising Deputy Attorney General
     ROBERT S. J. ROGOYSKI (SBN 302472)
10
     Deputy Attorneys General
     455 Golden Gate Avenue, Suite 11000
11   San Francisco, CA 94102-7004
     Telephone: (415) 510-3500
12   Fax: (415) 703-5480
     E-mail: robert.rogoyski@doj.ca.gov
13   Attorneys for Defendant HIPOLITO PELAYO
14                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA
15
     THE ESTATE OF CECIL ELKINS, JR., ) Case No.: 1:13-CV-01483-AWI-SAB
16   CREASHA ELKINS, individually and as )
                                         )
     Guardian Ad Litem for VALIECIA      )
17
     PEREZ, DYLAN ELKINS and DEVIN )
18   ELKINS, TINA TERREL and CECIL       )
                                         )
     ELKINS                              ) JOINT STIPULATION AND
19
                Plaintiffs,              ) [PROPOSED] ORDER TO CONTINUE
20
                                         ) MOTION FILING DEADLINE TO
                                         )
          vs.                            )
21
                                         )
22   CALIFORNIA HIGHWAY PATROL,          )
     STATE OF CALIFORNIA, COUNTY         )
                                         )
23   OF TULARE, TULARE COUNTY            )
24   SHERIFF’S DEPARTMENT, TULARE )
     COUNTY REGIONAL GANG                )
                                         )
25   ENFORCEMENT TEAM, CITY OF           )
26
     PIXLEY, and DOES 1 THROUGH 25, )
     INCLUSIVE,                          )
                                         )
27
                                         )
                Defendants               )
28
     _______________________________ )
                                               1

                      JOINT STIPULATION TO CONTINUE MOTION FILING DEADLINE
                                  (Elkins v. C.H.P. 1:13-CV-01483-AWI)
1    TO THE HONORABLE COURT:
2          This stipulation is entered into by and between the plaintiffs and the
3    defendants, by and through their respective counsel.
4          1.     Pursuant to the Court’s Minute Order dated May 3, 2019 [Doc. No.
5    186], Plaintiffs have up to and including May 17, 2019 to file a Motion to Dismiss
6    Cecil Elkins, Sr. and a Motion to Appoint a Guardian Ad Litem for Plaintiffs Dylan
7    Elkins and Devin Elkins. The Parties stipulate to Plaintiffs’ request for an order
8    granting a continuance to continue these motion filing deadlines based on the
9    following:
10         2.     Timothy W. Brag (SBN 283124), counsel for minors Devin and Dylan
11   Elkins, Minor Dependents of the Court, filed a Motion to Appoint attorney
12   Matthew Bahr (SBN 173929) as Guardian Ad Litem to Devin and Dylan Elkins for
13   this matter as well as the probate action concerning the Estate of Cecil Elkins, Sr.
14   The motion was filed in the matter In Re: Devin Roy Elkins, Dylan Thomas Elkins,
15   filed as Case No. J68968 and was set to be heard on May 13, 2019 in
16   Department 21 of the Tulare County Superior Court before the Honorable Robin
17   L. Wolfe.
18         3.     On May 10, 2019, counsel for Plaintiff was informed by the clerk of
19   Dept. 21 that Judge Wolfe was going to deny the motion and defer appointment
20   of Guardian Ad Litem to the United States District Court.
21         4.     Based on the Court’s recommendation, and upon confirmation from
22   Attorney Bahr that there are no conflicts of interests pertaining to his
23   appointment, counsel for Plaintiff will file a petition to appoint Matthew Bahr as
24   Guardian Ad Litem for Devin Elkins and Dylan Elkins in this case.
25         5.     Counsel for Plaintiff has also spoken to Ward Stringham (SBN
26   294604), counsel for Dennis Elkins, executor of the estate of Cecil Elkins, Sr.
27   about the dismissal of Cecil Elkins, Sr.’s claims against Defendant Hipolito
28   Pelayo.
                                                   2

                          JOINT STIPULATION TO CONTINUE MOTION FILING DEADLINE
                                      (Elkins v. C.H.P. 1:13-CV-01483-AWI)
1          6.    Counsel for Plaintiff was informed that a Petition and Order for
2    Dismissal would have to be filed in the probate court prior to requesting a
3    dismissal in the federal action. Counsel for Plaintiff was informed that there is a
4    fifteen-day notice requirement prior to the hearing on the petition to dismiss Cecil
5    Elkins, Sr.’s claim. Attorney Stringham is prepared to file the petition to dismiss
6    the claims of Cecil Elkins, Sr. upon confirmation of terms of dismissal with
7    Defense Counsel.
8          7.    In addition to the foregoing, Plaintiffs’ counsel, Nichelle Jones’
9    Grandmother passed away on May 6, 2019. Prior to her passing, she had been
10   hospitalized since April 9, 2019 and Attorney Jones spend the majority of that
11   time at the hospital with her Grandmother. Funeral services will be held on May
12   18, 2019 and Attorney Jones is the primary point person for funeral planning.
13   ///
14   ///
15   ///
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  3

                         JOINT STIPULATION TO CONTINUE MOTION FILING DEADLINE
                                     (Elkins v. C.H.P. 1:13-CV-01483-AWI)
1          8.    Based on the foregoing, the parties stipulate to request an order to
2    continue the deadline for Plaintiffs to file their Motion to Appoint a Guardian Ad
3    Litem and Motion to Dismiss the action of Cecil Elkins, Sr. to a date on or after
4    June 14, 2019.
5

6    DATED: May 13, 2019                       LAW OFFICE OF MICHAEL J. CURLS
7

8

9                                                     By:           /s/
10
                                                      Nichelle D. Jones, Attorneys for
                                                      Plaintiffs
11

12

13   DATED: May 13, 2019                       XAVIER BECERRA
14
                                               Attorney General of California
                                               JEFFREU VINCENT
15                                             Supervising Deputy Attorney General
16

17

18
                                                      By:           /s/
19                                                    Robert S.J. Rogoyski, Deputy Attorney
                                                      General, attorneys for Defendant
20
                                                      HIPOLITO PELAYO
21   ///
22   ///
23   ///
24

25

26

27

28

                                                  4

                         JOINT STIPULATION TO CONTINUE MOTION FILING DEADLINE
                                     (Elkins v. C.H.P. 1:13-CV-01483-AWI)
1                                      PROPOSED ORDER
2          PER STIPULATION OF COUNSEL, IT IS HEREBY ORDERED that the
3    deadline for Plaintiffs to file: Appropriate dismissal papers/a dismissal motion
4    regarding the claims of Cecil Elkins, Sr.; and a motion to appoint a new guardian
5    ad litem for minor-Plaintiffs Devin Elkins and Dylan Elkins shall be continued from
6    May 17, 2019 to June 14, 2019.
7

8    IT IS SO ORDERED.
9
     Dated: May 13, 2019
10                                             SENIOR DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    5

                           JOINT STIPULATION TO CONTINUE MOTION FILING DEADLINE
                                       (Elkins v. C.H.P. 1:13-CV-01483-AWI)
